DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 2, 25, 31 are cancelled
Claims 35-37 are new
Claims 1, 4, 21, 24, 26, and 30 are amended
Claims 1, 3-6, 21, 22, 24, 26-30, and 32-37, now renumbered, 1-19, are pending.
	
EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin on November 2, 2021.

8.	CLAIMS:
Please amend claims as follows:
1.	(Currently Amended) A method, comprising:
receiving, by a system comprising a processor, information associated with a user identity and a first condition, wherein satisfying the first condition controls access to the information, and the first condition comprises:
a predetermined number of accesses of the information allowed by requesters, and 
a first count that tracks accesses of the information;
generating, by the system, a first transaction using the information and the first condition, wherein generating the first transaction comprises: 
converting the first condition to a first set of instructions according to a blockchain programming model,
encrypting the information associated with the user identity to generate encrypted information, and
generating the first transaction using the encrypted information and the first set of instructions;
storing, by the system, the first transaction in a blockchain ledger;
	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting, by the system, the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the 
	generating, by the system, a second transaction using the information and the second condition; and
	storing, by the system, the second transaction in the blockchain ledger.



4.	(Currently Amended) The method of claim 1, wherein the quantity is further based on at least one of a location of the request[[o]]er, a number of requests for the information from the requester in a defined period of time, or a time of a request for the information from the requester.

21.	(Currently Amended) The method of claim 1, wherein the information is encrypted using at least one portion[[s]] of the first condition. 

24.	(Currently Amended) A system, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	receiving information associated with a user identity and a first condition, wherein satisfying the first condition controls access to the information, and the first condition comprises:
a predetermined number of accesses of the information allowed by requesters, and 
a first count for tracking accesses of the information 
generating a first transaction using the information and the first condition, wherein generating the first transaction comprises: 
converting the first condition to a first set of instructions according to a blockchain programming model,
encrypting the information associated with the user identity to generate encrypted information, and
generating the first transaction using the encrypted information and the first set of instructions;  
storing the first transaction in a blockchain ledger;
in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first condition, adjusting the first 
generating a second transaction using the information and the second condition; and
storing the second transaction in the blockchain ledger.

25.	(Cancelled) 

26.	(Currently Amended) The system of claim 24, wherein the operations further comprise, in response to the second count being a number indicative of the predetermined number of accesses being depleted, blocking access to the information. 

30.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a system, facilitate performance of operations, comprising: 
receiving information associated with a user identity and a first group of conditions, wherein satisfying the first group of conditions controls access to the information, and the first group of conditions comprises:
a predetermined number of accesses of the information allowed by requesters, and 
a first count for tracking accesses of the information;
generating a first transaction using the information and the first group of conditions, wherein generating the first transaction comprises: 
converting the first group of conditions to a first set of instructions according to a blockchain programming model,
encrypting the information associated with the user identity to generate encrypted information, and
generating the first transaction using the encrypted information and the first set of instructions;
storing the first transaction in a blockchain ledger;
	in response to determining that the first transaction has been accessed by a requester of the requesters that satisfies the first group of conditions, adjusting the first count by a quantity to generate a second count, wherein the second count is based on the requester accessing the first information and the system generating a second group of conditions that that is a function of the second count, and the quantity is altered based on a trustworthiness of the requester; 
	generating a second transaction using the information and the second group of conditions; and
storing the second transaction in the blockchain ledger.

31.	(Cancelled) 

35.	(New) The non-transitory machine-readable medium of claim 30, wherein the information is encrypted using at least one portion of the first group of conditions. 

36.	(New) The non-transitory machine-readable medium of claim 30, wherein the blockchain ledger comprises groups of blocks comprising respective transactions.

37.	(New) The system of claim 24, wherein the information is encrypted using at least one portion of the first condition. 


Response to Arguments
9.	Applicant’s arguments filed on July 28, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
10.	Claims 1, 3-6, 21, 22, 24, 26-30, and 32-37 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance
11.	The following is an examiner’s statement of reasons for allowance:
Newly amended independent claims 1, 24, and 30 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 8-13 of the remarks filed on July 28, 2021. The prior art of record do not teach in response to determining that a requester has satisfied a first condition, adjusting a first count by a quantity to generate a second count, wherein the second count is based on a requester accessing first information and the system generates a second condition based on the second count, wherein the quantity is adjusted based on the trustworthiness of the requester and the first condition is converted to instructions to be used in a blockchain programming model; encrypting user identity information; and generating the first transaction based on the encrypted user identity and the first instructions. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 3-6, 21, 22, 26-29, and 32-37 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Wood(Ethereum: A Secure Decentralised Generalised Transaction Ledger) discloses use of blockchain technology for unlimited cryptographic inter-transaction storage. However, Pek does not teach in response to determining that a requester has satisfied a first condition, adjusting a first count by a quantity to generate a second count, wherein the second count is based on a requester accessing first information and the system generates a second condition based on the second count, wherein the quantity is adjusted based on the trustworthiness of the requester and the first condition is converted to instructions to be used in a blockchain programming model; encrypting user identity information; and generating the first transaction based on the encrypted user identity and the first instructions. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438